Citation Nr: 0904655	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The Veteran had active service from February 1967 to July 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

A chronic low back disorder was not incurred in service and 
was not manifest within a year of separation, and the 
Veteran's current low back disorder is not causally related 
to service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are denied.  
38 U.S.C.A. §§ 1110, 1112, 1154(b); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2001, April 2003, and May 2006, the agency of 
original jurisdiction (AOJ) sent letters to the Veteran 
providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that the April 2003 and May 
2006 notice letters postdated the initial adjudication.  The 
claims were subsequently readjudicated without taint from the 
prior decision and no prejudice is apparent, however.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a VA examination, obtaining medical 
opinions, and providing personal hearings.  Consequently, the 
Board finds the issue ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he has a low back disorder as a 
result of an-in service injury.  Specifically, he reports 
that to avoid incoming fire, he jumped into a fox hole, 
landing with his back hitting an ammunition box.  See, e.g., 
March 2004 RO hearing transcript; February 2006 and December 
2008 Board hearing transcripts.  The Board notes that the 
service treatment records report no treatment for, or 
complaint of, a back injury.  The Veteran's DD-214 indicates 
that he received the combat action ribbon and that he served 
as a rifleman, however, and in cases where the evidence shows 
that the Veteran engaged in combat with the enemy, VA will 
accept satisfactory lay or other evidence of service 
incurrence if it is consistent with the circumstances, 
conditions or hardship of such service, notwithstanding the 
fact that there is no official record of such in-service 
incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence

The evidence indicates that the Veteran has been diagnosed 
with osteoarthritis and degenerative disc disease of the 
lumbar spine and an in-service low back injury is conceded 
based on the Veteran's combat experience and the nature of 
his in-service duties.  The Board finds that service 
connection is not warranted, however, because the evidence 
does not indicate that the Veteran's current low back 
disorder is related to the in-service injury.  

The Veteran's service treatment records do not report any 
treatment or complaints pertaining to low back pain or 
disorder, and the June 1970 separation examination record 
reports that the spine was clinically normal.  

In March 1971, during a VA examination for unrelated issues, 
the Veteran reported a history of back and chest pain.  The 
record notes that the examiner "began to examine [the] 
abdomen [but the Veteran] refused to allow [the] exam".  No 
back disorder was diagnosed.  A VA orthopedic examination was 
subsequently conducted in September 1971.  The record again 
reports the Veteran's history of low back pain, but this 
record reflects the Veteran's history that the back pain was 
due to post-service occupational injury:  the Veteran stated 
that approximately a month after his discharge, he developed 
a back ache which he attributed to the use of an air hammer.  
The Veteran denied any trouble with his back prior to the 
post-service injury.  No impairment was found on examination.  

Subsequent medical records do not report any additional 
complaints of low back pain or problems until 1990, when the 
Veteran reported low back pain with radiation down the left 
leg.  See October 1990 VA treatment record.  The record 
indicates that the Veteran was working as a truck driver and 
delivery man for a restaurant supply firm, which required him 
to lift 50-pound packages.  The examiner noted that "[the] 
complaints [of back pain] may be work-related."  Subsequent 
VA treatment and radiology records report diagnoses of lumbar 
disk disease and sciatica.  See, e.g., July 1991 and 
September 1997 VA treatment records; July 1994 and October 
1999 VA X-ray reports.  Private treatment records also report 
treatment for low back pain with radiation beginning in 1998 
and diagnoses of degenerative joint disease and herniated 
nucleus pulpous with sciatica, and they reflect the Veteran's 
histories of both in-service and post-service injuries to the 
low back.  See generally Brookins treatment record.  

In November 2002, based on the Veteran's history of chronic 
low back pain since an in-service injury, a VA physician 
diagnosed the Veteran with osteoarthritis secondary to remote 
trauma.  See November 2002 VA treatment record.  Two 
independent VA examiners have come to a different conclusion, 
however, namely that the low back disorder could not be 
related to service without resorting to "total 
speculation".  See July 2006 and September 2007 VA 
examination records.  The September 2007 VA examiner added 
that degenerative disc disease is common in people the 
Veteran's age and that it would be "impossible" to relate 
the Veteran's current condition to an in-service injury, 
"especially absent any continuing treatment for that 
problem" until approximately 20 years after separation.  

Even though the record includes a positive nexus opinion and 
a complaint of low back pain 13 months after separation from 
service, the Board finds that service connection is not 
warranted.  Initially, the Board notes that although the 
Veteran reported low back pain in 1971, the contemporaneous 
medical records suggest that this pain had not existed 
continuously since service; rather they indicate that the 
pain had its onset after separation.  Furthermore, based on 
the absence of subsequent treatment for low back pain until 
approximately 19 years later, the Board finds that the 1971 
treatment does not indicate the initial onset of a chronic 
low back disorder; instead, the evidence indicates that the 
initial onset of a chronic low back disorder is, at the 
earliest, in 1990.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (lapse of time is a factor for 
consideration).  

Additionally, the Board notes that the positive nexus opinion 
lacks probative value as it is based solely on the Veteran's 
uncorroborated history of chronic low back pain since an in-
service injury.  The opining physician did not review the 
record, and as such, was not aware that the medical records 
do not indicate chronic low back pain until more than 20 
years after service.  Additionally, the opining physician 
likely was not aware that the Veteran's initial post-service 
complaints in 1971 and in 1990 were based on occupational 
injuries rather than the service injury.  In light of the 
discrepancy between the Veteran's history and the history 
suggested by the medical evidence and in light of the lack of 
discussion of the multiple post-service complaints of job-
related low back pain, the Board finds that the positive 
nexus opinion lacks probative value.  In contrast, the Board 
finds that the opinions provided by the VA examiner do have 
probative value, as they are based on a review of the 
evidence and supported by a complete rationale.  

In sum, the Board finds that the evidence does not suggest 
that a chronic low back disorder was incurred in service or 
that a degenerative process was manifest to a compensable 
degree within a year of service or that the Veteran's current 
low back disorder is  causally related to service, to include 
the in-service injury.  Thus, service connection is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


